Citation Nr: 1820868	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-14 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension, including secondary to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Keith Snyder, Attorney


ATTORNEY FOR THE BOARD

E.Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

This matter previously came before the Board in August 2014, at which time it was remanded for additional development.  After further development this matter is now ready for adjudication. 


FINDING OF FACT

Hypertension did not manifest during service and is not caused or aggravated by service-connected acquired psychiatric disorder. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypertension secondary to PTSD have not been met.  38 U.S.C. § 1110, 5107; 38 C.F.R. § 3.102, 3.303, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran. 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA examinations are associated with the claims file. 

This appeal was remanded by the Board in August 2014 in order to afford the Veteran a VA examination and to obtain additional evidence.  The Veteran was afforded a VA examination in June 2016 and additional evidence was submitted. Therefore, VA has met its duty to assist.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board is satisfied there has been substantial compliance with the Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Service Connection

The law provides that service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).  In general service connection requires (1) evidence of in-service incurrence or aggravation of a disease or injury; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009). 

Certain chronic diseases, such as hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2014). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

The Veteran asserts that his hypertension is a result of his service connected posttraumatic stress disorder (PTSD).

In this case, the Board finds that service connection for hypertension as secondary to PTSD is not warranted as the evidence does not show that the Veteran's hypertension is related to or had its onset during service or within a year after separation, nor is it related to his service connected PTSD.  Specifically, the Veteran's service treatment records (STRs) do not reflect complaints of, treatment for, or a diagnosis related to hypertension.  In fact, the Veteran's January 1970 separation examination reveals that he did not have high or low blood pressure.  Furthermore, the Veteran did not report or receive treatment for hypertension within the presumptive one-year period after separation. 

The post service evidence reveals that the Veteran was first diagnosed with hypertension in 2005, 35 years after discharge from service.  Following his diagnosis, the Veteran's medical record does not document complaints of hypertension until a June 2009 examination where the Veteran stated that his blood pressure is slightly elevated in the mornings, but returned to normal after taking his prescribed hydrochlorothiazide.  Indeed, the Veteran has not argued that he has experienced hypertension since service.  As such, continuity of symptoms is not shown based on the clinical evidence, including for purposes of the chronic disease presumption under 38 C.F.R. § 3.307 (a)(3) for hypertension.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints. In this case, despite his contentions to the contrary, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, and specifically as secondary to or aggravated by his service-connected PTSD. 

During his June 2016 VA examination, the Veteran complained that his blood pressure had been elevated and described the occasional headache.  However, he denied any other cardiac, vascular, or kidney complications.  The examiner indicated that his hypertension was less likely than not related to service, including secondary to his service-connected disability.  In support, the examiner stated that there was no evidence of hypertension in service and a review of his service treatment records did not show any elevated blood pressure readings, per the diagnostic criteria with systolic blood pressure greater than 160 or diastolic blood pressure greater than 90.  The examiner noted that the Veteran was diagnosed with hypertension long after leaving service.  Additionally, the examiner opined that there is a lack of confirmed repeated studies that show service connected posttraumatic stress disorder can cause or aggravate the cardiovascular conditions like hypertension and the Veteran's hypertension is essential hypertension with an idiopathic etiology. 

The Board finds that this examination was adequate for evaluation purposes.  The examiner took the Veteran's current blood pressure readings, reviewed the claims file, and there is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any material fact.  Additionally, the Veteran has submitted no clinical evidence to rebut the VA medical examiner's opinion.

The Board notes the representative's submission of articles stating that PTSD leads to chronic heart disease and hypertension is a result of chronic heart disease.  However, the Board finds that the VA examiner's opinion is more persuasive in that she opined there is a lack of confirmed repeated studies that show service connected posttraumatic stress disorder can cause or aggravate the cardiovascular conditions like hypertension.  Moreover, her opinion is directed towards this specific Veteran, rather than the article, which is much more general in nature.  Furthermore, during the June 2016 examination the Veteran denied any cardiac complications.  

In considering the claims on appeal, the Board has also considered the statements made by the Veteran relating his disorder to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however the Veteran is not competent to provide testimony regarding the etiology of cardiovascular disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, any implication that the Veteran's hypertension is due to his service connected PTSD is found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



ORDER

Service connection for hypertension as secondary to PTSD is denied. 




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


